Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
In this case, the defendant was convicted of larceny, the offense charged being the felonious taking of a wagon and team. It was *371proved by the prosecution that Stone owed the prosecutor, Barrett, a sum of money, and, to secure it, made to Barrett a bill of sale of this property, and delivered him the possession. The bill of sale was absolute on its face, but the agreement or undertaking was, that Barrett should keep the property until the profits had paid him about the sum of $1,000, or until the indebtedness had been otherwise paid; in which event the property was to be delivered back to Stone. Subsequently to this transaction, one Lipstein, a teamster of the prosecutor, by the latter’s direction, drove off a horse and mule—part of the property conveyed—in a two-horse wagon. He was ordered to go to a mill in the neighborhood, but instead of going there, he went to Sacramento with the wagon and animals, where they were levied on by the Sheriff, for a debt of Stone’s. It was sought to connect Stone with this transaction. After proof of this character, and other proof, the defendant proposed to go into a statement of accounts between him and Barrett, in order to show that the debt to Barrett had been paid prior to the taking of the property by Lipstein; but the Court refused to hear the proof, upon the ground that this matter “ must be settled in another Court.” In this ruling the Court erred. The crime of larceny is compounded of the taking and carrying away of property and the felonious Untent. Whatever has a legal tendency to show the intent, is proper evidence. The facts sought to be introduced, whatever weight they were entitled to, tended to explain the transaction. If, for example, the defendant showed that this debt had been discharged, and that, by the contract, this discharge revested the property in him, the taking of the property from the possession of Barrett would be presented in a different light from that of a taking when he had no right or claim to it. It is not every trespass that is a larceny. The felony is in the intent to appropriate another’s property, the taker knowing that he had no right or claim to it; and although this intent may sometimes be presumed from circumstances, yet, in cases like the present, the law permits all the facts connected with the title and the taking to come before the jury, that they may judge of the intent. If the transaction were as the witness for the prosecution describes it, the bill of sale would amount only to a mortgage; and though this, Coupled with the possession, would, until payment, give the mortgagee such title as that a felonious taking of the property by the mortgagor would be larceny, yet the defendant was entitled to show that, by the terms of the contract, he was entitled to the possession, and that it was his own property, *372and thereby to repel the idea that he meant to steal it. It is very true, that a man may steal his own property, if, by taking it, it is his intent to charge a bailee with it; but the criminality of this is not in simply taking the possession, but in imposing a loss on the bailee, and this offense depends upon somewhat different principles from the one charged in the indictment, and probably the defendant could not be convicted under this indictment of it, the facts stated in the indictment, as to the ownership, not agreeing with this state of the case.
It is not necessary to go into this matter, for it is clear that the defendant was entitled to offer any legal proof showing the intent or conducing to show the intent with which he took the property, or showing whose property it was, or the general or particular title to it; and this proffered evidence did have that tendency. Its sufficiency is a question for the jury. We do not see why the jury in the Court of Sessions could not as well try the question of fact, whether this indebtedness has been paid, as a jury of the District Court.
For this error, the judgment must be reversed, and the cause remanded.
Let the remittitur issue immediately.